EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Quarterly Report on Form10-Q of Vision-Sciences,Inc. (the Company) for the period ended December 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the report), the undersigned, Cynthia Ansari, Chief Executive Officer of the Company, and Keith J. C. Darragh, VP, Finance and Principal Financial and Accounting Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. Section1350, that: to my knowledge, the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: January 29, 2013 /s/ Cynthia Ansari Cynthia Ansari President and Chief Executive Officer Dated: January 29, 2013 /s/ Keith J. C. Darragh Keith J. C. Darragh VP, Finance and Principal Financial and Accounting Officer
